DIRK POTTER, SBN 107091

Jacobs, Anderson, Potter and Chaplin

20 Independence Circle

Chico, CA 95973

(530) 342-1848




Attorney for Plaintiff




























SUPERIOR COURT OF THE STATE OF CALIFORNIA




COUNTY OF BUTTE




BRK Holdings, LLC,

CASE NO. NC51874




Plaintiff,

SETTLEMENT STIPULATION




vs.




Golden West Brewing Company,




     Defendant                              /




IT IS HEREBY STIPULATED and agreed to by and between plaintiff BRK Holdings, LLC
by and through its attorney DIRK POTTER, and defendant Golden West Brewing
Company, as follows:

1.  Defendant acknowledges that past-due rents for the premises located at 945
W. 2nd St., Chico, California are $14,904.00 to February 28, 2009.  In addition,
plaintiff has incurred attorneys’ fees and court costs of $800.00, to date.

2.  Plaintiff agrees to allow defendant Golden West Brewing Company to remain in
possession of the premises located at 945 W. 2nd Street, Chico, California on
the following terms and conditions:

a. Defendant agrees to pay to plaintiff, in certified funds, the amount of
$3,726.00 on or before the 5th day of each calendar month defendant remains in
possession. The parties







--------------------------------------------------------------------------------

specifically agree that the payment made for April 2009 may be paid by 5:00 p.m.
April 15, 2009.

b. Said payments are to me made to the Law Office of Dirk Potter, 20
Independence Circle, Chico, California 95973.




c. The first payment due hereunder, for the month of March 2009, is due on or
before 5:00

p.m. March 24, 2009.

d. Plaintiff is allowing defendant to remain in possession so as to facilitate
defendant’s efforts to sell certain equipment and materials that are located at
the premises.

e. Defendant agrees to return legal possession of the premises to plaintiff upon
the sale of the defendant’s equipment.

f.  The parties agree that, should defendant vacate the premises during a month
for which rent has been paid, plaintiff shall credit to defendant’s account a
pro-rata portion of any pre-paid rent for the remainder of the month that
defendant is not in possession of the premises.

g. The parties further agree that, in the event of Golden West Brewing Company’s
default in any payment hereunder, plaintiff shall be entitled to dispose of any
equipment remaining on the premises pursuant to the statutory provisions
regarding disposition of tenant personal property.  Plaintiff agrees that, in
the event of default, Golden West Brewing Company will have the right to claim
any remaining personal property by its payment of past-due rents and reasonable
storage fees to the date the equipment is removed.

h. By this agreement plaintiff is not waiving any claim to past-due rents and
charges that may have accrued under the terms of the lease agreement between the
parties nor is plaintiff waiving any claims for future rents that may become due
under the terms of the lease agreement.

3.    In the event that defendant fail to make any payment as provided in
Paragraph 2(a)

above, plaintiff shall be entitled to file this  Stipulation with the Court
together with a Declaration  of Default  and shall be entitled to immediate
 issuance of a Writ of Possession for the premises










SETTLEMENT STIPULATION




--------------------------------------------------------------------------------

located at 945 W. 2nd St., Chico, California and Judgment for rents due to the
date possession of the premises is restored, for past-due rents, attorneys’ fees
and costs as set forth in Paragraph 1.

4.  The parties expressly agree that, in the event this Stipulation is filed
with the Court

together with a Declaration of Default, any Judgment requested may be ordered by
an appointed court commissioner.




Dated: March 21, 2009

__/s/ Dirk Potter______

DIRK POTTER

Attorney for Plaintiff













Dated: March  31 2009

Golden West Brewing Company.







    By: ___/s/ John C. Power_________

JOHN C. POWER

CEO/Director











































-3-








SETTLEMENT STIPULATION


